Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00699-CV

                                DEA SPECIALTIES, INC.,
                                       Appellant

                                              v.

                                      Ernest DELEON,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-13874
                         Honorable Gloria Saldaña, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss is GRANTED and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a). Costs of appeal
are taxed against appellant. See id. 42.1(d).

       SIGNED November 20, 2013.


                                               _____________________________
                                               Karen Angelini, Justice